IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-20176
                          Summary Calendar



     PAUL KOLACEK,

                                          Plaintiff-Appellant,

            versus


     JOHNNY J. KLEVENHAGEN, ET AL.,

                                          Defendants-Appellees.



      Appeal from the United States District Court for the
                   Southern District of Texas
                         (CA-H-91-1196)

                        November 30, 1995
Before KING, GARWOOD and DENNIS, Circuit Judges.*

PER CURIAM:

     Paul Kolacek appeals from the district court’s dismissal of

his Fed. R. Civ. P. 60(b) motion questioning the district court’s

dismissal of his 42 U.S.C. § 1983 action.    Assuming timely notice

of appeal, Kolacek has in any event not demonstrated that the

district court abused its discretion in dismissing the Rule 60(b)

motion, whether that filed January 3, 1995, or that filed January

25, 1995.    Accordingly, we affirm.

*
     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.